
	
		I
		112th CONGRESS
		1st Session
		H. R. 2789
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Yoder introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to suspend the
		  issuance of $1 coins for a 15-year period, or until excess stockpiles are
		  exhausted, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Wasteful and Unneeded Coins Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)A substantially large surplus of $1 coins,
			 both from the Presidential series and the Sacagawea series, have accumulated in
			 the vaults of the Federal Reserve System in excess of over a billion
			 dollars.
			(2)The United States
			 mint is statutorily required to continue to mint four new presidential coins
			 each year until the program is complete without consideration of excess waste
			 or unnecessary surpluses.
			(3)The Secretary of
			 the Treasury grossly overestimated the public support for $1 coins and
			 therefore has allowed for the buildup of an unnecessary stockpile of $1
			 coins.
			(4)Minting of coins
			 should be based on actual demand and not future estimates.
			(5)There needs to be
			 a reduction in wasteful programs that are a drain on taxpayer dollars.
			3.Suspension of
			 issuance of $1 coins due to excess stockpilesSection 5112(n) of title 31, United States
			 Code, is amended by adding at the end the following new paragraphs:
			
				(10)Suspension of
				issuance of $1 coins due to excess stockpiles
					(A)In
				generalNo coins shall be issued under this subsection or
				subsection (r) during the 15-year period beginning on the date of the enactment
				of the Prevention of Wasteful and Unneeded Coins Act of 2011.
					(B)Exception to
				meet demandIf, during any period within the 15-year period
				described under subparagraph (A), the Secretary, in consultation with the Board
				of Governors of the Federal Reserve System, determines that the demand for $1
				coins exceeds the amount of $1 coins held in reserve, the Secretary shall
				certify such fact to the Congress and may, during such period, resume the
				issuance of coins under this subsection and subsection (r).
					(11)Avoidance of
				excess stockpilesNotwithstanding any other provision of law, the
				Secretary may not issue any $1 coins under this section if such issuance would
				result in an excess stockpile of $1 coins not in
				circulation.
				.
		4.Removal of 20
			 percent minting requirement for Sacagawea-design coinsSection 5112(r) of title 31, United States
			 Code, is amended by striking paragraph (5).
		5.Removal of
			 unmixed supplies requirement during introductory periodSection 5112(p)(3)(D) of title 31, United
			 States Code, is amended by striking ensuring that— and all that
			 follows through (ii) circulating
			 coins and inserting ensuring that circulating coins.
		
